Name: Commission Implementing Decision (EU) 2017/1841 of 10 October 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 6886) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: economic geography;  agricultural policy;  organisation of transport;  agricultural activity;  international trade
 Date Published: 2017-10-11

 11.10.2017 EN Official Journal of the European Union L 261/26 COMMISSION IMPLEMENTING DECISION (EU) 2017/1841 of 10 October 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 6886) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3), as last amended by Commission Implementing Decision (EU) 2017/1593 (4), was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Article 16(1) of Council Directive 2005/94/EC (5). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. (3) Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (4) Depending on the epidemiological situation as regards highly pathogenic avian influenza, a concerned Member State may establish further restricted zones around or adjacent to the protection and surveillance zones in accordance with Article 16(4) of Directive 2005/94/EC. (5) In order to strenghten disease control, concerned Member States should establish further restricted zones on their territory where the epidemiological enquiry has identified a serious risk for disease spread taking into account the criteria laid down in Article 16(3) of the Directive 2005/94/EC which include, inter alia, the geographical situation, the location and proximity of holdings and the estimated number of poultry, their movements and trade patterns, and facilities and personnel available to implement the control of these zones. (6) In addition, Article 32 of that Directive lays down that the competent authority may provide that some or all of the measures to be applied in the protection and surveillance zones are to apply inside the further restricted zones. (7) For reasons of clarity, and in order to keep the Member States, third countries and stakeholders up-to-date on the evolution of the epidemiological situation in the Union, those further restricted zones should also be covered by Implementing Decision (EU) 2017/247 and listed in the Annex thereto. That Annex should set out the date for the maintenance of the application of the protection measures in the further restricted zones, taking into account the epidemiological situation in the Union as regards highly pathogenic avian influenza. (8) The concerned Member States should prohibit the dispatch of consignments of live poultry, day-old chicks and hatching eggs from the areas listed as further restricted zones in the Annex to Implementing Decision (EU) 2017/247 to other Member States, except where the concerned Member States authorise the dispatch of such consignments subject to specific conditions. (9) Implementing Decision (EU) 2017/247 as amended by Commission Implementing Decision (EU) 2017/696 (6) in order to lay down conditions for the dispatch of consignments of day-old chicks from areas listed as protection and surveillance zones in the Annex thereto taking into account the low risk for the spread of highly pathogenic avian influenza by this commodity. Similar conditions should also apply for the dispatch from the concerned Member State of day-old chicks from further restricted zones as listed in the Annex to Implementing Decision (EU) 2017/247 to other Member States. (10) In addition, the concerned Member States should be permitted to authorise the dispatch of hatching eggs from further restricted zones as they are unlikely to transmit highly pathogenic avian influenza to other poultry in particular as their surface must be disinfected before dispatch to other Member States and the hatchery of origin and of destination must comply with the required hygiene rules laid down in Annex II to Council Directive 2009/158/EC (7). (11) Implementing Decision (EU) 2017/247 should therefore be amended in order to lay down the conditions whereby the concerned Member States of dispatch may authorise the dispatch of day-old chicks and hatching eggs from further restricted zones to other Member States. (12) The Annex to Implementing Decision (EU) 2017/247 should be amended in order to include a new Part C listing the further restricted zones established by the concerned Member State, in accordance with Directive 2005/94/EC and the duration of the restrictions applicable in the further restrictive zones. (13) Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/977 (8), in order to extend its date of application until 31 December 2017. (14) Due to the increasing risk for the seasonal occurrence of that disease within the Union, the measures to be applied in areas listed in the Annex to that Implementing Decision could continue after that date in the case of further outbreaks in the Union. It is therefore appropriate to prolong the period of application of Implementing Decision (EU) 2017/247 until 31 May 2018. (15) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (16) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2017/247 is amended as follows: (1) the following paragraphs replace the second paragraph of Article 1: This Decision also establishes at Union level the further restricted zones to be established in the concerned Member States, as referred to in Article 16(4) of Directive 2005/94/EC, following an outbreak or outbreaks of highly pathogenic avian influenza, and the duration of the measures to be applied in those further restricted zones. This Decision lays down rules concerning the dispatch of consignments of live poultry, day-old chicks and hatching eggs from the concerned Member States.; (2) in Article 3a, paragraph 3 is deleted; (3) the following Articles 3b, 3c and 3d are inserted after Article 3a: Article 3b The concerned Member States shall ensure that: (a) the further restricted zones established by their competent authorities, as referred to in Article 16(4) of Directive 2005/94/EC, comprise at least the areas listed as further restricted zones in Part C of the Annex to this Decision; (b) the measures to be applied in the further restricted zones, as referred to in Article 32 of Directive 2005/94/EC, are maintained until at least the dates for the further restricted zones set out in Part C of the Annex to this Decision. Article 3c 1. The concerned Member States shall prohibit the dispatch of consignments of live poultry, day-old chicks and hatching eggs from the areas listed as further restricted zones in Part C of the Annex to other Member States, except where the competent authority of the concerned Member State of dispatch authorises, subject to the following conditions, the direct transport of consignments of the following commodities: (a) day-old chicks that comply with the conditions laid down in of Article 3a(1)(a) and (b); (b) hatching eggs that comply with the following conditions: (i) they originate from poultry kept on approved establishments located outside the areas listed as protection and surveillance zones in Parts A and B of the Annex; (ii) where a clinical visit of the poultry in all the production units of the approved establishments during the 72 hours preceding the dispatch of the consignment has given a favourable result; (iii) the hatching eggs, as well as their packaging, have been disinfected before dispatch in accordance with the instructions of the official veterinarian. 2. The transport of the consignments of day-old chicks and hatching eggs referred to in paragraph (1) shall be carried out without undue delay in vehicles, containers, boxes, as appropriate, that have been cleaned and disinfected according to the instructions of the official veterinarian. Article 3d The concerned Member State shall ensure that the veterinary certificates provided for Article 20 of Directive 2009/158/EC, and set out in Annex IV thereto, accompanying the consignments of day-old chicks and hatching eggs referred to in Articles 3a and 3c of this Decision to be dispatched to other Member States include the following sentence: The consignment complies with the animal health conditions laid down in Commission Implementing Decision (EU) 2017/247. . (4) in Article 5, the date 31 December 2017 is replaced by the date 31 May 2018; (5) the Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 October 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Commission Implementing Decision (EU) 2017/1593 of 20 September 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member (OJ L 243, 21.9.2017, p. 14). (5) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (6) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (7) Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (OJ L 343, 22.12.2009, p. 74). (8) Commission Implementing Decision (EU) 2017/977 of 8 June 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 146, 9.6.2017, p. 155). ANNEX The following Part C is added after Part B to the Annex to Implementing Decision (EU) 2017/247: PART C Member State: Further restricted zones in the concerned Member States as referred to in Article 3b: Member State: area comprising: Date until measures are to remain applicable in accordance with Article 3b xx.xx.201x